Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 05/19/2020 and 05/20/2020 are made of a record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
2.	Claims 1-15 are allowed.  
           The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Chaurasia (U.S. Patent 7542593) and Miyashita (U.S. Patent 7418125) failed to teach or fairly suggest, training the artificial neural network with a training data set comprising a first set of characters, the training considering the manner how the first set of characters are handwritten and the appearance of the first set of characters; collecting one or more handwritten characters of a second set of characters produced by the user in response to a request issued by the data processing apparatus to produce the one or more handwritten characters; analyzing the collected characters of the second set of characters by using the artificial neural network to obtain a first set of probability values comprising character specific probability values for the collected characters, each character specific probability value indicating the probability that the collected character has been correctly interpreted, wherein the analysis considers at least the manner how the collected characters are handwritten and the appearance of the collected 
3.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for

Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (20080159589), (8798325), (7599528) and (7418128).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
08/11/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669